FROEB, Judge,
dissenting:
Although I agree that the order dismissing the indictment should be reversed, I disagree that double punishment would be involved if the defendant is tried and convicted of aggravated assault. In my opinion the majority misunderstands the function and responsibility of the trial judge in accepting a plea of guilty or no contest.
Stated succinctly, it is the duty of the trial judge in accepting a plea of guilty or no contest to determine from a totality of facts that a basis for the plea exists but it is not to determine which facts, among alternatives, are the ones which are to be assigned to the particular charge involved. In this case, city court Judge Williams was goaded by counsel for the defendant into stating which of the facts she relied upon to find the defendant guilty. In my opinion that is wholly inappropriate and irrelevant to the proceeding and should be ignored in determining the double jeopardy and double punishment issues raised in this appeal. To understand this, however, it is necessary to examine the function of the judge in plea proceedings and the purpose of the rule which requires the trial judge to determine that there is a factual basis for the plea.
A plea proceeding is not a fact finding and fact weighing venture by the trial court to determine guilt or innocence. It is only in recent years that trial judges have been required to determine whether there is a factual basis for a plea. It is not constitutionally mandated. McCarthy v. United States, 394 U.S. 459, 89 S.Ct. 1166, 1168, 22 L.Ed.2d 418 (1969). In federal courts, the requirement arises out of Federal Rule of Criminal Procedure 11. “[I]t is designed to assist the district judge in making the constitutionally required determination that a defendant’s guilty plea is truly voluntary.” McCarthy v. United States, 394 U.S. at 465, 89 S.Ct. at 1170.
This is the key. The determination that the plea is voluntary is the purpose. As stated by the Arizona Supreme Court, finding a factual basis prevents the “acceptance *108of a plea from a legally innocent defendant who pleaded guilty out of ignorance, deception, delusion, feelings of moral guilt, or self-destructive inclinations.” State v. Durham, 108 Ariz. 327, 329, 498 P.2d 149 (1972); State v. Hostler, 109 Ariz. 212, 214, 507 P.2d 974 (1973). It is not to sort out or isolate from an array of factual circumstances which specific facts constitute the crime involved and which ones are to be put aside. “Pleading guilty is the same as if the defendant had been tried before a jury and had been found guilty.... [Ojnce the plea is made the court has only to determine whether the plea is voluntary.” State v. Jennings, 104 Ariz. 3, 5, 448 P.2d 59 (1968). Thus, the role of the trial judge here is to determine voluntariness, not “adjudicate" the crime, as would a jury or a judge in a bench trial. That is why, for example, in Arizona, the trial judge may determine whether there is a factual basis either at the plea proceeding or at the time the judgment of guilt is entered, or thereafter. Arizona Rules of Criminal Procedure 17.3 and 26.2(c). It is also why the determination may be made from such documents as “police reports; reporter’s transcripts of the proceedings before the grand jury; and other satisfactory information.” Rule 26.-2(c). Finally, it is also why the court need not be satisfied beyond a reasonable doubt that the defendant is guilty, State v. Norris, 113 Ariz. 558, 558 P.2d 903 (1976), but need only to find “strong evidence of actual guilt.” State v. Varela, 120 Ariz. 596, 598, 587 P.2d 1173 (1978). Applying this to the present case where the city court judge answered yes to defense counsel’s question of whether “the entire offer of the factual basis by the prosecutor was relied upon and required by you in order to find the factual basis for the charge of reckless driving”, the city court judge could not legally separate out certain of the facts to attach them to the charge of reckless driving. The only issue was whether the plea was voluntary. The only question was whether the events as they occurred would support the charge. The city court judge did not and could not “adjudicate” the facts. All she did or could do was to determine the plea was voluntary, “accept” it, and enter a judgment of guilt.
A voluntary plea “differs in purpose and effect from a mere admission or an extrajudicial confession; it is itself a conviction. Like a verdict of a jury, it is conclusive. More is not required; the court has nothing to do but give judgment and sentence.” Kercheval v. United States, 274 U.S. 220, 223, 47 S.Ct. 582, 583, 71 L.Ed. 1009 (1926); see State v. Jennings.
The function of the judge in accepting a plea is to be satisfied that there is a factual basis for the plea. See American Bar Association Standards Relating to Pleas of Guilty 1.6. “Requiring this examination of the relation between the law and the acts the defendant admits having committed is designed ‘to protect a defendant who is in the position of pleading voluntarily with an understanding of the nature of the charge but without realizing that his conduct does not actually fall within the charge.’ ” McCarthy v. United States, 394 U.S. at 467, 89 S.Ct. at 1171.
The decisions of the Arizona Supreme Court are consistent with the view taken in this dissent. In State v. Hooper, 107 Ariz. 327, 487 P.2d 394 (1971), the court rejected the argument that the judge must ascertain for the record affirmatively the factual basis for the plea, pointing out that it is the disclosure of supporting facts which surround the commission of the offense which validate the plea. See also State v. Varela; State v. Williker, 107 Ariz. 611, 491 P.2d 465 (1971); State v. Miller, 15 Ariz.App. 327, 488 P.2d 683 (1971).
By reason of the foregoing, I would hold that the statement made by the city court judge and quoted in the majority opinion has no effect whatever upon the question of whether the defendant may be charged and convicted of aggravated assault in the superior court. In short, it must be disregarded. When this is done, the central contentions in this appeal fail. The contention of double jeopardy must be rejected as it is apparent that two consecutive crimes have been committed and there is ample evidence in each instance to support both the reckless *109driving charge and the assault charge. Likewise, the claim of double punishment must be rejected because the defendant has not been punished for the crime of aggravated assault. He has been punished for reckless driving only and given a twenty day jail sentence. I would therefore agree that the order dismissing the indictment should be reversed but I would reinstate the indictment and hold that double punishment is not involved. In my opinion, if the defendant is found guilty of aggravated assault (or a lesser included offense), there is no requirement that any sentence resulting therefrom run concurrently with or be affected by the twenty day sentence previously imposed for reckless driving.